         Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
CANDACE MOYER, individually and on :
behalf of all others similarly situated, :  Case No. 5:18-cv-4711-JDW
                                         :
                       Plaintiff,        :
                                         :
       v.                                :
                                         :
PATENAUDE & FELIX, A.P.C.                :
                                         :
                       Defendant.        :
____________________________________:

                                       MEMORANDUM
       The question in this case is what a debt collector can say in a debt collection letter, above

and beyond what the Fair Debt Collection Practices Act requires, without running afoul of the

statute. Defendant Patenaude & Felix, A.P.C. sent a letter to Plaintiff Candace Moyer that

encouraged her to call before the letter provided required statutory information. Ms. Moyer claims

that the letter was deceptive. Patenaude argues it did nothing wrong. The Court agrees with

Patenaude. It provided a letter that tracked the statutory language and informed a consumer, even

the least sophisticated consumer in whose shoes the Court must place itself, of her rights under the

statute. The Court will therefore grant Patenaude’s motion for summary judgment.

  I.   BACKGROUND

       A.      Patenaude’s Debt Collection Efforts

       Candace Moyer opened a store-branded credit card for Sam’s Club. In 2018, Ms. Moyer

stopped paying the debt she incurred on that card. The card issuer hired Patenaude to collect Ms.

Moyer’s debt. Patenaude sent Ms. Moyer a one-page, single-sided letter (the “Collection Letter”)

that reads as follows:

       Please be advised that the above-referenced debt has been assigned to this firm to
       initiate collection efforts regarding your delinquent outstanding balance to our
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 2 of 9




        client. If you wish to eliminate further collection action, please contact us at 800-
        832-7675 ext. 8500.

        Unless you notify us within THIRTY (30) days after receiving this notice that you
        dispute the validity of this debt, or any portion thereof, this office will assume this
        debt is valid.

        If you notify this office in writing within THIRTY (30) days of receiving this notice
        that this debt, or any portion thereof, is disputed, this office will obtain verification
        of the debt, or a copy of a judgment against you, and mail you a copy of such
        verification or judgment. Further, if you make a written request upon this office
        within THIRTY (30) days of receiving this notice, this office will provide you with
        the name and address of the original creditor, if different from the current creditor.

        This is an attempt to collect a debt and information obtained will be used for that
        purpose.

(ECF No. 39-4 at Ex. E.) The claims in this case focus on the second sentence of the first paragraph,

giving Ms. Moyer the option of contacting Patenaude by phone (the “Contact Sentence”).

        After Ms. Moyer received the Collection Letter, she called Patenaude and was satisfied

that the call effectively ceased the collection efforts. She testified that the Collection Letter did not

cause her any financial harm.

        B.      Procedural History

        On October 30, 2018, Ms. Moyer sued, alleging that the Collection Letter violated several

provisions of the FDCPA because of the sentence in the first paragraph that states “If you wish to

eliminate further collection action, please contact us at 800-832-7675 ext. 8500.” She claims that

Patenaude violated 15 U.S.C. § 1692e(10) by “using false representations and/or deceptive means

to collect or attempt to collect any debt” and 15 U.S.C. §1692g by overshadowing the validation

notice in its collection letter. Both parties moved for summary judgment.

 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

                                                   2
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 3 of 9




movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language of

Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the light most

favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris, 550 U.S. 372,

378 (2007) (quotation omitted). The filing of cross–motions does not change this analysis. See

Transportes Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir. 2001). It “does

not constitute an agreement that if one is rejected the other is necessarily justified or that the losing

party waives judicial consideration and determination whether genuine issues of material fact

exist.” Id. at 560 (citation omitted)

III.    DISCUSSION

        “To prevail on an FDCPA claim, a plaintiff must prove that (1) she is a consumer, (2) the

defendant is a debt collector, (3) the defendant’s challenged practice involves an attempt to collect

a ‘debt’ as the Act defines it, and (4) the defendant has violated a provision of the FDCPA in

attempting to collect the debt.” Jensen, 791 F.3d at 417 (quoting Douglass v. Convergent

Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014)). The parties agree that Ms. Moyer satisfied the

first three prongs of this test. But they dispute whether the Collection Letter violated the FDCPA.

That is a question of law. See Szczurek v. Prof’l Mgmt., Inc., 59 F. Supp. 3d 721, 724 (E.D. Pa.

2014), aff’d, 627 F. App’x 57 (3d Cir. 2015) (citing Wilson v. Quadramed Corp., 225 F.3d 350,

353 & n. 2 (3d Cir. 2000)).




                                                   3
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 4 of 9




        A.      The FDCPA

        Congress enacted the FDCPA “to eliminate abusive debt collection practices, to ensure that

debt collectors who abstain from such practices are not competitively disadvantaged, and to

promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer

& Ulrich LPA, 559 U.S. 573, 577 (2010). Under the FDCPA, a debt collector can only

communicate with a consumer under certain circumstances and in certain ways. See 15 U.S.C. §§

1692c(a), 1692d. If a consumer notifies a debt collector in writing that the consumer refuses to pay

a debt or that the consumer wants the debt collector to cease further communication with the

consumer, then the debt collector has to abide those instructions. See 15 U.S.C. § 1692c(c).

        The FDCPA does not require a debt collector to inform a consumer about her right to force

the debt collector to cease communication with the consumer. It does, however, require a debt

collector to provide the consumer with (i) a written notice containing the amount of the debt, (ii)

the name of the creditor, (iii) a statement that the debt collector will assume the debt to be valid

unless the consumer disputes the validity of the debt within 30 days, (iv) a statement that if the

consumer notifies the debt collector in writing within the 30-day period that ay part of the debt is

in dispute, the debt collector will obtain verification of the debt or a copy of a judgment and provide

that to the consumer, and (v) a statement that, upon the consumer’s written request within the 30-

day period, the debt collector will provide the consumer with the name and address of the original

creditor, if that creditor was different than the current creditor. See 15 U.S.C. § 1692g(a). The latter

three requirements are known as “validation notice” and are designed to inform the consumer

about the timing and process of how to obtain verification of the debt. See Wilson v. Quadramed

Corp., 225 F.3d 350, 353-354 (3d Cir. 2000). A consumer can inform the debt collector that she




                                                   4
         Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 5 of 9




disputes the debt orally or in writing. See Riccio v. Sentry Credit, Inc., 954 F.3d 582, 594 (3d Cir.

2020)(en banc).

       The FDCPA prohibits the use of false, deceptive, or misleading representations or means

in connection with the collection of any debt. See 15 U.S.C. § 1692e. It specifies several types of

forbidden false communications. It also includes a catch-all provision that proscribes “the use of

any false representation or deceptive means to collect any debt or to obtain information concerning

a consumer.” 15 U.S.C. § 1692e(10). It prohibits unfair practices and specifies several of those

forbidden practices. See 15 U.S.C. § 1692f. The Act creates a private right of action and authorizes

the award of statutory damages. See 15 U.S.C. § 1692k.

       In assessing compliance with these provisions, courts analyze communications from the

perspective of the “least sophisticated debtor.” Szczurek v. Prof’l Mgmt. Inc., 627 F. App’x 57,

60–61 (3d Cir. 2015) (citing Brown, 464 F.3d at 454). “This standard is lower than the standard of

a reasonable debtor.” Id. While this standard is designed to protect “the gullible as well as the

shrewd,” courts will presume that “even the least sophisticated debtor reads a collection notice

with a basic level of understanding and willingness to read with care.” Id. (quoting Rosenau v.

Unifund Corp., 539 F.3d 218, 221 (3d Cir.2008)).

       While this standard protects naive consumers, “it also prevents liability for bizarre or

idiosyncratic interpretations of collection notices by preserving a quotient of reasonableness and

presuming a basic level of understanding and willingness to read with care.” Wilson v. Quadramed

Corp., 225 F.3d 350, 354–55 (3d Cir. 2000), as amended (Sept. 7, 2000) (internal quotations

omitted). Furthermore, “under this standard, the debtor is still expected to read the notice in its

entirety.” Jewsevskyj v. Fin. Recovery Servs., Inc., No. CV 15-3041, 2016 WL 6162728, at *4

(E.D. Pa. Oct. 20, 2016). Because the least sophisticated debtor standard is objective, a plaintiff



                                                 5
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 6 of 9




does not need to “prove that she was actually confused or misled, only that the objective least

sophisticated debtor would be.” Jensen v. Pressler & Pressler, 791 F.3d 413, 419 (3d Cir. 2015).

       B.      Overshadowing The Validation Notice

       Debt collection letters “must intelligibly convey” the validation notice in § 1692g(a)(3)-

(5). Riccio, 954 F.3d at 593–94 (citing Wilson, 225 F.3d at 354-55). The least sophisticated debtor

should be able to read the validation notice and reasonably discern her rights. See id. If a debt

collection letter, read in its entirety, would make the least sophisticated debtor “uncertain as to her

rights” to dispute the debt under the FDCPA, it overshadows the validation notice. See Wilson,

225 F.3d at 354; Riccio, 2018 WL 638748, at *4. To prove that language overshadows the

validation notice, courts examine debt collection letters to see if they distract from or conceal the

validation notice. For example, “a collection letter will not meet the requirements of the Act where

the validation notice is printed on the back and the front of the letter does not contain any reference

to the notice,” or where large headlines distract the consumer from seeing the validation notice.

Wilson, 225 F.3d at 354 (internal citations omitted). “Courts look for screaming headlines, bright

colors, and huge lettering of other text as evidence of a deliberate policy to evade the spirit of the

FDCPA and to mislead the debtor into disregarding the validation notice.” Jewsevskyj, 2016 WL

6162728, at *4 (internal quotations and citations omitted).

       The Third Circuit’s recent decision in Riccio provides a helpful example. There, Ms. Riccio

received a collection notice from the defendant. The collection notice contained the required

validation notice under § 1692g(a) and provided the defendant’s mailing address, phone number,

and website. Ms. Riccio sued, alleging that the letter violated § 1692g by providing multiple

options for contacting defendant rather than requiring that the dispute be in writing. The court held

that the collection letter did not violate § 1692g because the letter was in plainspoken language



                                                  6
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 7 of 9




which reproduced “§ 1692g(a)(3)-(5) nearly word-for-word, alerting the least sophisticated debtor

of her rights as effectively as does the statute itself.” Id. at 594. The Third Circuit explained that

“[a] collection notice can never mislead the least sophisticated debtor by relying on the language

Congress chose.” Id.

       Under this standard, Patenaude’s Collection Letter does not violate § 1692g. The

Collection Letter is a single-sided, one-page letter. Patenaude did not attempt to hide the validation

notice on a second page or otherwise obscure it. Like the validation notice in Riccio, the second

and third paragraph of the Collection Letter constitute an effective validation notice under §

1692g(a) because they restate § 1692g(a)(3)-(5) nearly word-for-word in plain spoken language,

which would alert even the “least sophisticated debtor of her rights as effectively as does the statute

itself.” Riccio, 954 F.3d at 593–94.

       The Contact Sentence’s invitation to call to stop further collection action does not

overshadow or contradict the validation notice. Patenaude did not over-emphasize the Contact

Sentence. Both the Contact Sentence and the validation notice are in the same, uniform font. The

only font that is emphasized is the capitalization of the word “THIRTY” in the validation notice,

which is in reference to the number of days Ms. Moyer had under the FDCPA to dispute the

validity of the debt. Emphasizing this statutorily required date range only brought more attention

to the validation notice, undermining any argument that the validation notice is overshadowed.

       The Contact Sentence also does not make the least sophisticated debtor “uncertain as to

her rights” to dispute or validate the debt under the FDCPA. Wilson, 225 F.3d at 354. The Contact

Sentence does not state that calling would be an effective way to dispute or validate the debt.

Rather, the Contact Sentence provides Patenaude’s phone number and invites the consumer to call

in order to “eliminate further collection action.” That statement does not make the debtor uncertain



                                                  7
          Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 8 of 9




about her rights because the validation notice requires Moyer to “notify this office in writing within

THIRTY (30) days of receiving this notice that you dispute the validity of this debt.” In reading

the letter as a whole, it is clear, even to the least sophisticated debtor, that the only effective way

to dispute the debt would be to notify Patenaude’s office in writing.

       C.      Deception

       Under Section 1692e(10), a “debt collection letter is deceptive where ‘it can be reasonably

read to have two or more different meanings, one of which is inaccurate.’” Szczurek, 627 F. App’x

at 60 (quoting Brown, 464 F.3d at 455). A “false statement is only actionable . . . if it has the

potential to affect the decision-making process of the least sophisticated debtor; in other words, it

must be material when viewed through the least sophisticated debtor’s eyes.” Jensen, 791 F.3d at

421. Moyer argues that Patenaude violated §1692e(10) because its instruction to call in the Contact

Sentence – “If you wish to eliminate further collection action, please contact us at 800-832-7675

ext. 8500” – was “deceptive and false” because “a phone call would not have the legal effect of

requiring the Defendant to stop its collection activity” and the Collection Letter makes it appear

that a phone call would be a legally effective way of stopping further collection activity. (ECF No.

47 at 9.) The Court disagrees.

       First, the FDCPA does not prohibit debt collectors from encouraging debtors to call about

their debts. See Schultz v. Patenaude & Felix, A.P.C., Civ. A. No. 18-489, 2018 WL 6267764, at

* 3 (W.D. Pa. Nov. 30, 2018). Patenaude had the right to encourage Ms. Moyer to call to discuss

the debt. Exercising that right was not deceptive, at least in these circumstances. Second, the

Contact Sentence does not give the impression that calling is the only way to stop further collection

action. Rather, “the clear import of the sentence is to inform the consumer that [it] will continue

its collection efforts until successful—not to advise him of the FDCPA’s various mechanisms for



                                                  8
           Case 5:18-cv-04711-JDW Document 59 Filed 04/30/20 Page 9 of 9




precluding collector contact.” Szczurek, 627 F. App’x at 62. Third, even when viewed through the

lens of the least sophisticated debtor, the Contact Sentence does not constitute a misrepresentation

that a phone call is a “legally effective” way of stopping further collection action. The Contact

Sentence does not quote the FDCPA or otherwise state that the consumer must do something “by

law.” It simply invites a consumer to call and provides a phone number to stop collection activity.

Even the least sophisticated debtor would understand that Patenaude did not invoke the FDCPA

in its Contact Sentence.

       The Court is also not persuaded by Ms. Moyer’s argument that the Contact Sentence would

deceive or mislead the debtor into accidentally foregoing a better and legally effective method of

stopping the collection activity. (ECF No. 47 at 19.) The FDCPA did not require Patenaude to tell

Ms. Moyer about her right to make a written request to have Patenaude cease communication with

her. Thus, whether the Contact Sentence was in the Collection Letter or not had no bearing on

whether Ms. Moyer was aware of, and inclined to exercise, her right to make a written cessation

request.

IV.    CONCLUSION

       Patenaude’s Collection Letter stayed within the boundaries that the FDCPA sets. It

provided required information in a way that would not mislead a consumer, even the least

sophisticated consumer. It also did not say anything deceptive or misleading in its Collection

Letter. Because the letter does not violate the law, the Court will grant Patenaude’s Motion for

Summary Judgment. An appropriate Order follows.

                                              BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               Hon. Joshua D. Wolson
                                               United States District Judge
April 30, 2020

                                                 9
